Citation Nr: 9907509	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  95-01 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to October 27, 1994, 
for the award of nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the benefit sought on appeal.  The 
appellant appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  A BVA decision 
dated in January 1997 remanded the case to the RO for 
additional development, and the case was subsequently 
returned to the Board for appellate review.  

The veteran had active service from April 1945 to November 
1945 and from August 1948 to April 1949.  He died in 
September 1994.  The appellant is the veteran's surviving 
spouse.  


FINDINGS OF FACT

1.  The veteran's death certificate showed he died on 
September [redacted], 1994.  

2.  The appellant's application for death pension benefits 
was received on October 27, 1994, more than 45 days following 
the veteran's death.


CONCLUSION OF LAW

The requirements for an effective date prior to October 27, 
1994, for an award of nonservice-connected death pension 
benefits have not been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 
5110 (West 1991); 38 C.F.R. §§  3.102, 3.151, 3.152, 3.155, 
3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she filed a claim for nonservice-
connected death pension benefits in early September 1994, 
shortly following the veteran's death.  She relates that 
approximately 10 days to two weeks thereafter, the RO 
requested additional evidence, including a certified death 
certificate.  The appellant further explains that she took a 
copy of the VA's correspondence to the funeral home and with 
the assistance of a service officer from The American Legion, 
completed an additional application and resubmitted the 
application to the RO.  

In a statement on the appellant's behalf dated in November 
1994 and accompanying the VA Form 9 (Appeal to Board of 
Veterans' Appeals), it was indicated that copies of all 
correspondence and documentation had been kept by the 
appellant.  In the appellant's notice of disagreement the 
appellant's representative indicated that the application was 
filled out on September 20, 1994, and was held until 
October 6, 1994, when the funeral bill was paid.  According 
to the representative's records the application was mailed 
that afternoon.  Another representative indicated that he 
received the appellant's application on October 18, 1994, and 
that it was transmitted to the VA on that same day.  The 
Board notes that there are two different VA Forms 21-534 on 
file signed by the appellant, one received on October 27, 
1994, and another received on November 28, 1994.  

A rating decision dated in November 1994 granted the 
appellant's claim for death pension benefits, including 
special monthly pension, effective October 27, 1994, the date 
the RO received her claim.  After the appellant was notified 
of the award and the effective date, the RO received a call 
from the appellant's daughter relating the contentions set 
forth above.  At that point the RO requested the appellant to 
forward copies of anything she had showing an earlier date of 
filing of a claim with the VA.  No additional information was 
forwarded to the RO, and the case was subsequently referred 
to the Board.  

In January 1997 the Board requested the RO to contact the 
Social Security Administration to determine whether a joint 
application for VA and Social Security benefits had been 
filed.  See 38 U.S.C.A. § 5105; 38 C.F.R. § 3.152.  In 
addition the RO was to request the appellant provide copies 
of any correspondence received from the RO in response to the 
claim for VA benefits reportedly filed on September 9, 1994.  

In response to the RO's request for any additional 
correspondence the appellant may have, the appellant 
indicated that the relevant correspondence was left with her 
representative and that he did not keep a copy of it.  In 
addition, the Social Security Administration indicated that 
while the appellant did receive a lump sum death payment, on 
September 29, 1994, essentially that agency's equivalent of a 
VA burial benefit, see 20 C.F.R. §§ 404.390-404.395, there 
was no record of the Social Security Administration receiving 
a VA Form 21-534 (Application for Dependency and Indemnity 
Compensation Death Pension and Accrued Benefits by a 
Surviving Spouse or Child) with an SSA-24 attached.  The 
Social Security Administration also indicated that the 
procedure was that if such a form were received it would have 
been forwarded to the VA.  As such, this Social Security 
claim cannot be considered as being filed on the form 
prescribed by the Secretary.  See 38 U.S.C.A. §§ 5101, 5105; 
38 C.F.R. § 3.152.  

Based on this evidence, the Board must conclude that 
entitlement to an effective date prior to October 27, 1994, 
for an award of nonservice-connected death pension benefits 
is not established.  Simply put, the appellant has submitted 
no evidence that she filed and the VA received a claim for 
benefits prior to that date, despite earlier representations 
that she had documentation to prove an earlier application 
had been filed.  For example, if, as the appellant contends, 
an earlier application were filed that was incomplete, VA 
procedure would have been to copy the application and return 
the incomplete application for completion of the necessary 
information.  See VA Adjudication Procedure Manual M21-1, 
Part IV, Chapter 6, Section 6.08.  Further, if additional 
evidence were necessary, for example, a certified copy of a 
death certificate, the RO would have contacted the appellant 
by letter, as alleged by the appellant, and requested the 
additional evidence.  See 38 C.F.R. § 3.109.  In such a case, 
the original application for VA benefits would have been 
retained.  In the absence of some evidence indicating that 
the appellant had filed a claim for death pension benefits 
within 45 days of the veteran's death, there is no basis for 
an earlier effective date, and the claim must be denied.  


ORDER

An effective date prior to October 27, 1994, for an award of 
nonservice-connected death pension benefits is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

